Citation Nr: 1035810	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service-connection for ulcers.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service-connection for a cardiovascular 
disorder.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service-connection for dizziness with 
insomnia.  

4.  Entitlement to a rating in excess of 30 percent for 
depression.  

5.  Entitlement to a rating in excess of 20 percent for 
myofascial pain syndrome of the lumbar spine.  

6.  Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 17, 1970 to April 21, 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In June 
2008, the RO denied reopening claims for service-connection for 
heart disease and dizziness/insomnia.  That rating decision also 
continued the 30 percent rating for depression and the 20 percent 
rating for the service-connected back disorder, as well as the 
denial of TDIU.  A November 2008 rating decision also continued 
those ratings for the depression and the back.  In July 2009, the 
RO denied reopening the claim for service-connection for ulcers.  

The TDIU claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The  issues of entitlement to service-connection for a 
dental disorder, hiatal hernia, and a kidney disorder have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has peptic ulcer disease due to his treatment for 
chronic back pain from his service-connected back disorder.  

2.  In July 2006, the Board denied service connection for a 
cardiovascular disorder, including hypertension.  

3.  Evidence of record at the time of the July 2006 Board 
decision showed a current cardiovascular disorder.  The evidence 
received since July 2006 is cumulative and redundant, showing a 
continuation of the cardiovascular disability.  

4.  The evidence at the time of the July 2006 Board decision did 
not establish a connection to the Veteran's active service or to 
any of his service-connected disabilities.  The evidence received 
since July 2006 does not include any competent evidence of a 
causal relationship between service or the service-connected 
disabilities and the claimed cardiovascular disease.  

5.  In March 2005, the Board denied service connection for a 
disability exhibited by dizziness with insomnia.  

6.  Evidence of record at the time of the March 2005 Board 
decision did not show a current disability exhibited by dizziness 
with insomnia, or that such a disability was connected to the 
Veteran's active service or to any of his service-connected 
disabilities.  

7.  The evidence received since the March 2005 Board decision 
does not include any competent evidence of a current disability 
manifested by dizziness with insomnia; or of a causal 
relationship between service or the service-connected 
disabilities and the claimed disability exhibited by dizziness 
with insomnia.  

8.  The service-connected depression is manifested by complaints 
of a depressed mood, sarcastic responses, passive aggressive 
attitude, constricted affect, and partial insight.  The service-
connected depression results in an occasional decrease in work 
efficiency and periods of inability to perform occupational tasks 
due to mental disorder signs and symptoms, but with generally 
satisfactory functioning.  

9.  The service-connected depression does not result in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

10.  The service-connected myofascial pain syndrome of the lumbar 
spine is manifested by complaints of back pain with forward 
flexion to 70 degrees, backward extension to 30 degrees, lateral 
bending to 25 degrees, bilaterally, and rotation to 20 degrees on 
the left and to 25 degrees on the right.  There are no ankylosis, 
incapacitating episodes, or associated objective neurologic 
abnormalities.  


CONCLUSIONS OF LAW

1.  The Veteran has peptic ulcer disease that is proximately due 
to and the result of a service-connected injury.  38 C.F.R. 
§ 3.310(a) (2009).  

2.  The July 2006 Board decision denying service connection for a 
cardiovascular disability, including hypertension, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

3.  Evidence received since the Board's July 2006 decision is not 
new and material and the Veteran's claim of entitlement to 
service connection for a cardiovascular disorder, including 
hypertension, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  The March 2005 Board decision denying service connection for 
a disability exhibited by dizziness with insomnia is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

5.  Evidence received since the Board's March 2005 decision is 
not new and material and the Veteran's claim of entitlement to 
service connection for a disability exhibited by dizziness with 
insomnia is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

6.  The criteria for a rating in excess of 30 percent for 
depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9434 
(2009).  

7.  The criteria for a rating in excess of 20 percent for 
myofascial pain syndrome of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In letters dated in March 2008 and April 2009 the RO provided the 
Veteran with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letters were 
provided before the adjudication of the claims.  The letters 
notified the Veteran of the information and evidence that is 
necessary both to reopen the service-connection claims and to 
establish entitlement to the underlying benefit sought.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The letters also provided 
notice regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds 
that VA has complied with the notice requirements of VCAA and has 
no outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had a 
VA examination and a medical opinion has been obtained.  He had 
an opportunity for a hearing but withdrew his request.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service-Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2009); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his service-
connected disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2009); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).

Cardiovascular disease, including hypertension, organic diseases 
of the nervous system, and peptic ulcers may be presumed to have 
been incurred during active military service if the Veteran had 
at least 90 days wartime service and the chronic disability is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In this case, the Veteran had 
significantly less than 90 days active service.  

Ulcers

In February 2009, the Veteran claimed service connection for a 
dental condition as secondary to a service-connected ulcer 
disease.  In April 2009, the RO responded with a VCAA notice 
letter informing him that service connection had not been 
established for ulcers.  The claim had been denied in September 
2002 and he needed new and material evidence to reopen the claim.  
A timely notice of disagreement (NOD) was received in July 2009, 
a statement of the case was issued in September 2009 and the 
substantive appeal was received in December 2009.  

Review of the record shows that the claim for service connection 
for ulcers has already been developed and is before the Board on 
appeal.  

In September 2002, the RO denied service connection for ulcers 
because the condition was not incurred in or aggravated by 
service.  The only medical notation of record at that time is a 
history given by the Veteran to a psychologist in January 2001.  
There were no medical findings supporting a diagnosis of ulcers.  
A notice letter was sent later in September 2002.  The notice of 
disagreement was dated in November 2002 and the statement of the 
case was issued in March 2004.  The substantive appeal was 
received in April 2004.  In June 2004, the Board characterized 
the issue as entitlement to service connection for a 
gastrointestinal disability, to include hiatal hernia and 
gastroesophageal reflux disease.  The issue was remanded for 
records and examination.  Both were obtained.  

The Veteran had a VA gastrointestinal examination in August 2004.  
The examiner diagnosed gastroesophageal reflux disease/peptic 
ulcer disease.  He asserted that the diagnosis could be confirmed 
based on classic history, as well as multiple risk factors, 
including history of alcohol use and chronic nonsteroidal, anti-
inflammatory drug therapy.  The examiner expressed the opinion 
that it was at least as likely as not that it was due to the 
Veteran's treatment for his chronic back pain which was service-
connected.  Based on the medical examination and opinion, in 
November 2004, the AMC granted service connection for 
gastroesophageal reflux disease.  It asserted that the rating 
represented a total grant of benefits sought on appeal for the 
issue.  The case was returned to the Board, which addressed the 
other issues.  

Upon further review, the Board finds that the Veteran does not 
need new and material evidence to reopen his claim for service 
connection for ulcers.  He perfected an appeal of that issue, 
which came before the Board in June 2004.  The Board did not deny 
the claim.  Rather, it expanded the issue to a gastrointestinal 
disability, to include hiatal hernia and gastroesophageal reflux 
disease; and remanded that issue.  The remand development 
included a favorable medical opinion.  There is no medical 
opinion against the claim.  Thus, resolving reasonable doubt in 
the Veteran's favor, the Board concludes that the evidence 
supports service connection for peptic ulcer disease as secondary 
to the use of nonsteroidal, anti-inflammatory drugs to treat the 
pain from the service-connected back disability.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

New and Material Evidence

Review of the claims folder discloses previous decisions by the 
Board.  Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2009).  However, if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  

The United States Court of Appeals for the Federal Circuit has 
held that this is a jurisdictional matter.  That is, no matter 
how the RO developed the claim, VA has no jurisdiction to 
consider the claim unless the appellant submits new and material 
evidence.  Therefore, the first determination which the Board 
must make, is whether the Veteran has submitted new and material 
evidence to reopen the claims.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Cardiovascular Disorder

In July 2006, the Board denied the Veteran's appeal for service 
connection for cardiovascular disability, to include 
hypertension.  At that time, the evidence included the service 
treatment records, post service records, including VA clinical 
notes, as well as the report of the April 2005 VA heart 
examination and medical opinion.  There was no dispute that the 
Veteran currently has a cardiovascular disorder.  The April 2005 
VA examination concluded with diagnoses of coronary artery 
disease, status post percutaneous intervention, ischemic 
cardiomyopathy, and hypertension.  The Board considered all bases 
for service connection.  It considered direct or primary service 
connection and noted that there was no evidence of cardiovascular 
disease during the Veteran's active service, or within the 
following year.  It considered secondary service connection and 
noted that the Veteran was claiming his service-connected 
disabilities caused his cardiovascular disorders.  However, the 
Board pointed out that was essentially a medical question, beyond 
the Veteran's expertise, and there was no competent medical 
opinion to support a connection to service or to any service-
connected disability.  On the other hand, the April 2005 VA 
examination concluded with an opinion against the claim.  That 
opinion was as follows:  
 "[I]t is my medical opinion that the 
[Veteran's] cardiac disease including his 
coronary artery disease, ischemic 
cardiomyopathy and hypertension are less 
likely than not related to his previously 
service-connected conditions of depression, 
lumbosacral strain and hiatal hernia.  He 
has multiple cardiac risk factors including 
diabetes mellitus and it would be 
speculative of me to associate the condition 
of his coronary artery disease and 
hypertension to the previously service-
connected conditions.  
Since the claim was denied because the preponderance of evidence 
showed there was no connection to service or to a service-
connected disability, in order for evidence to be material, it 
would have to be competent evidence linking the cardiovascular 
disorder to service or to the Veteran's service-connected 
disabilities.  

In a statement dated in March 2008, the Veteran reasserted his 
claim for service connection for a cardiovascular disability.  
Later that month, the RO sent him a letter conforming with the 
requirements of VCAA and telling him that new and material 
evidence was needed to reopen the claim.  

Since the July 2006 Board decision, the Veteran has submitted 
evidence as to the current status of his cardiovascular 
disability.  Of particular note is the report of a December 2009 
angiogram diagramming the location of cardiovascular lesions.  In 
addition to private medical record, there are VA clinical notes 
compiled after July 2006.  Also, in December 2008, the Veteran's 
Social Security Administration records were received.  In as much 
as the records accumulated since July 2006 continue to show the 
presence of cardiovascular disease, they are cumulative and 
redundant.  There is nothing in the information received since 
July 2006 that responds to the basis of that denial.  That is, 
there is no competent evidence that links the Veteran's 
cardiovascular disorders to his active service or to his service-
connected disabilities.  There is nothing that would connect the 
cardiovascular disorder to the newly service-connected peptic 
ulcer disease.  There is no evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  There is 
nothing that raises a reasonable possibility of substantiating 
the claim.  Thus, there is no new and material evidence and VA 
cannot reopen the claim.   

Dizziness with Insomnia

In March 2005, the Board denied service connection for a 
disability (other than cardiovascular disease) exhibited by 
dizziness with insomnia.  The Veteran had claimed that such a 
disability was caused or aggravated by his service-connected 
myofascial pain syndrome, depression, or the medications he took 
to treat those conditions.  The Board reviewed the file, with 
particular emphasis on the September 2004 VA neurological 
examination.  The Board concluded that the Veteran did not have 
the claimed disorder.  Thus, to be new and material, evidence 
could show several things, including the mere actual existence of 
the claimed disorder, as well as connections to service, the 
service-connected disabilities, or the treatment for the service-
connected disabilities.  

In March 2008, the Veteran expressed his desire to reopen the 
claim.  The AOJ promptly sent a letter telling him of the need 
for new and material evidence to reopen the claim.  No such 
evidence was received.  

The Board's review shows that since its March 2005 decision, 
extensive records have been added to the file.  These include 
Social Security Administration medical records, VA clinical 
records and examination reports, as well as private medical 
records.  However, none of this evidence diagnoses a disability 
manifested by dizziness with insomnia, nor does it associate such 
a disability directly or indirectly with service or a service-
connected disability.  There is nothing that would connect the 
claimed disability to the newly service-connected peptic ulcer 
disease.  Although the Veteran was told of the need for new and 
material evidence to reopen this claim, VA has not received any 
such evidence.  Further, none of his statements in conjunction 
with the claim have identified any such evidence that VA might 
obtain for him.  The November 2008 notice of disagreement merely 
restates the issue.  The substantive appeal provides a rambling 
history without mention of dizziness or insomnia.  

There is simply nothing that identifies or could be construed as 
new and material evidence to reopen this claim.  Consequently, 
the claim cannot be reopened and remains denied.  

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received, in March 2008.  See 38 C.F.R. §§ 3.157, 
3.400(o) (2009).  The most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Depression, Currently Rated at 30 Percent

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including depressive disorders, is: 
	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.............100 percent; 
	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships............70 percent; 
	Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships....................................................
............................................50 percent; 
	Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).........30 percent; 
	Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous 
medication.......................................................
............................................10 percent; 
	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.......................................................
...............0 percent. 
38 C.F.R. § 4.130, Code 9434 (2009).

When seen for back complaints, in February 2007, the Veteran 
responded to depression screening.  He said that he had little 
pleasure or interest in doing things and felt down, depressed or 
hopeless nearly everyday.  He was described as having poor 
insight, with poorly controlled blood sugar and blood pressure; 
and, a history of severe noncompliance.  A January 2008 note 
described his mental status as cooperative.  

The Veteran had a VA mental examination in October 2008.  The 
claims folder was reviewed.  The Veteran endorsed a depressed 
mood.  He said he did not remember not being in the dumps.  He 
did not respond to questions about anhedonia.  There were no 
signs or symptoms of mania.  He was divorced and not dating.  He 
had four children and saw them about once a year.  He denied 
having any friends.  

The Veteran was clean, neatly groomed, appropriately and casually 
dressed.  Psychomotor activity was unremarkable.  Speech was 
unremarkable, spontaneous, clear, and coherent.  His attitude was 
sarcastic and passive aggressive.  His affect was constricted.  
Attention and orientation were intact.  Thought processes and 
content were unremarkable.  There were no delusions or 
hallucinations.  As to judgment, he understood the outcome of his 
behavior.  Intelligence was below average.  As to insight, he 
partially understood that he had a problem.  There was no 
inappropriate, obsessive, or ritualistic behavior.  There were no 
panic attacks.  There were no homicidal or suicidal thoughts.  
Impulse control was fair and there were no episodes of violence.  
He was able to maintain personal hygiene.  Recent memory was 
mildly impaired, while remote and immediate memory were normal.  

When asked his primary occupation, the Veteran stated "spot and 
steal."  When asked to clarify, he said he had been a thief.  He 
was currently unemployed and had been for more than 20 years.  He 
stated that he was unemployed because he could not get a job.  He 
then listed a number of medical conditions, which he said kept 
him from working.  The examiner expressed the opinion that the 
Veteran's unemployment was not due to the effects of his mental 
disorder.  

Diagnoses were depressive disorder, not otherwise specified, 
cocaine dependence, and cannabis abuse by history.  The global 
assessment of functioning was 60, for the depressive disorder.  
The global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  60 is the least 
symptomatic end of the moderate range.  A GAF from 61 to 70 
indicates some mild symptoms.  

The examiner went on to express the opinion that the Veteran did 
not have total occupational and social impairment due to his 
mental disorder signs and symptoms.  The Veteran did not have 
reduced reliability and productivity due to his mental disorder 
symptoms.  The examiner further opined that there was an 
occasional decrease in work efficiency and periods of inability 
to perform occupational tasks due to mental disorder signs and 
symptoms, but with generally satisfactory functioning.  It was 
noted that the Veteran denied having any friends.  It was unclear 
whether that was more attributable to the cocaine dependence or 
the depression.  

A February 2009 VA primary care clinical note listed problems 
including chronic low back pain, a cocaine related disorder, and 
depressive disorder.  The Veteran was referred to the mental 
health clinic for a diagnosis of anxiety.  No specific 
manifestations were identified.  Later that month, a psychologist 
called him because he had not reported for a scheduled 
appointment.  He did not wish to be rescheduled until he saw his 
primary care physician.  There was no evidence of suicidal or 
homicidal ideation.  Notes through August 2009 discuss physical 
problems and treatment, without any additional information as to 
the impact of the service-connected depression.  

The Veteran submitted copies of private clinical records through 
January 2010.  They show multiple physical problems, without any 
psychiatric symptomatology or diagnosis.  

Conclusion

While the Veteran may feel that his depression due to his 
service-connected back disorder warrants a higher rating, the 
objective findings of the trained medical staff members are more 
probative in determining the extent of the disability.  Here, the 
objective findings on mental status examination were minimal.  
They show the service-connected depression is manifested by 
complaints of a depressed mood, sarcastic responses, passive 
aggressive attitude, constricted affect, and partial insight.  
The examiner expressed the opinion that the Veteran had an 
occasional decrease in work efficiency and periods of inability 
to perform occupational tasks due to mental disorder signs and 
symptoms, but with generally satisfactory functioning.  Contrary 
to the argument presented by the Veteran's representative these 
findings do not approximate the requirements (set forth above) 
for any higher rating.  

Specifically, the service-connected depression results in a 
constricted but not a flattened affect.  Speech is not 
circumstantial, circumlocutory, or stereotyped; and, in fact, is 
unimpaired.  There are no panic attacks.  There is no evidence of 
difficulty in understanding complex commands.  There was some 
mild impairment of recent memory, while remote and immediate 
memory were normal.  This is consistent with the mild memory loss 
that is part of the current 30 percent rating and does not 
approximate the impairment of short- and long-term memory 
required for a 50 percent rating.  There was no evidence of 
impaired judgment or impaired abstract thinking.  The 
disturbances of motivation and mood were again consistent with 
the depressed mood that is part of the criteria for the current 
30 percent evaluation.  The examiner felt the Veteran's complaint 
of having no friends was more related to his non-service-
connected drug abuse than his service-connected depression.  So, 
the evidence does not show the required difficulty in 
establishing and maintaining effective work and social 
relationships.  

Therefore, the Board finds that the October 2008 VA mental 
examination provides the preponderance of evidence on this 
disability claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the service-connected 
depression has not significantly changed and uniform rating is 
appropriate in this case.  At no time during the rating period 
has the disability exceeded the criteria for a 30 percent rating.  

Myofascial Pain Syndrome of the Lumbar Spine, Currently Rated at 
20 Percent

Effective September 26, 2003, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes) 
the general rating formula for diseases and injuries of the spine 
will be as follows, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease:  
      Unfavorable ankylosis of the entire spine will be rated as 
100 percent disabling; 
      Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
      Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine will be 
rated as 40 percent disabling; 
      Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine will be 
rated as 30 percent disabling;
      Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis will be rated as 20 percent 
disabling; 
      Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height will be rated as 10 percent 
disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest 
five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss due 
to pain was a consideration, as well as weakness, which was an 
important consideration in limitation of motion.  38 C.F.R. 
§ 4.40 (2009).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal; (b) More movement 
than normal; (c) Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or atrophy of 
disuse; instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45 (2009).  

A February 2007 VA clinical note shows that Veteran complained of 
a back ache.  His assessment of his pain was 8 out of 10.  It was 
noted that magnetic resonance imaging (MRI) in 2004 disclosed 
mild multilevel degenerative changes, left greater than right, 
without neural foraminal narrowing or canal stenosis.  A current 
MRI was recommended.  The range of motion was not reported on 
this or subsequent VA clinical notes.  

Imaging studies of the Veteran's spine, in July 2008, revealed 
mild scoliosis with a rotary component.  There was no fracture or 
disc space narrowing.  

On VA examination of his spine in October 2008, the Veteran's 
claims file was reviewed and his history was discussed.  The 
Veteran reported back pain, which he assessed at 6 on a scale of 
one to 10.  He complained that pain radiated into his thighs, 
posteriorly.  He said he could walk a block and was using a 
rolling walker, as well as a brace.  There had been no flare-ups, 
exacerbations, or physician ordered bed rest.  

Examination of the lower extremities revealed dorsalis pedis 
pulses were normal at 2+.  Neurological responses were normal.  
There were full responses to sensation testing in all dermatome 
distributions.  He had 5/5 muscle strength in all muscle groups.  
Straight leg raising was negative, bilaterally.  Deep tendon 
reflexes were 2+ and symmetric.  There was no clonus, 
bilaterally.  

Range of motion of the lumbar spine was from 0 to 70 degrees 
forward flexion; 0 to 30 degrees backward extension; 0 to 25 
degrees lateral rotation, bilaterally; 0 to 20 degrees left 
lateral bending; and 0 to 25 degrees right lateral bending.  The 
active and passive range of motion was the same and was unchanged 
by repetition.  There was pain with a turn of 10 degrees to the 
right and left on lateral rotation; as well as a turn of 5 
degrees of flexion and extension.  The Veteran was mildly tender 
to palpation of the lumbar spine.  There was no crepitus or 
instability.  There was no spasm or weakness.  The assessment was 
residuals of lumbar strain.  It was commented that unless 
otherwise noted, no painful motion was objectively noted and, on 
repetitive testing, range of motion values were unchanged from 
baseline testing without pain, fatigue, weakness, or 
incoordination.   

The subsequent VA clinical notes primarily address the Veteran's 
other physical problems.  They do reflect continued complaints of 
low back pain, without measurements of motion or other evidence 
as to the extent of the disability.  The report of a September 
2009 MRI states that there were multilevel annular bulges and a 
generally normal appearing marrow signal throughout.  The 
impression was left greater than right neural foraminal stenosis 
at L5-S1 and multilevel crowding of the central canal with 
narrowing at the L3-4 level.  

The report of a private physical examination is dated in January 
2010.  The neck and back were non-tender to palpation.  The upper 
and lower extremities were non-tender with a full range of 
motion.  There was no clubbing or peripheral cyanosis.  

Conclusion

Initially the Board notes that there is no competent evidence of 
ankylosis or incapacitating episodes that might serve as a basis 
for a higher rating.  The regulations governing the rating of 
back disorders provide that the General Rating Formula for 
Diseases and Injuries of the spine will be applied with or 
without symptoms such as pain, stiffness, or aching.  In this 
case, the Veteran had pain at 5 degrees of flexion and extension, 
as well as at 10 degrees on right and left on lateral rotation.  
However, lumbar spine forward flexion went to 70 degrees, 
backward extension went to 30 degrees, lateral rotation went to 
25 degree, bilaterally, left lateral bending went to 20 degrees, 
and right lateral bending went to 25 degrees.  The active and 
passive ranges of motion were the same and were unchanged by 
repetition.  While these findings meet the criteria for the 
current 20 percent rating, they do not approximate the 
limitations of motion required for higher ratings (as set forth 
above).  With due regard to the Veteran's complaints, the 
objective findings of the trained medical personnel who examined 
him are substantially more probative and show, by a preponderance 
of evidence, that his service-connected back disability does not 
approximate any applicable criteria for a higher rating.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Separate ratings may be granted for any objective neurologic 
abnormalities associated with the service-connected back 
disorder.  In this case, service connection has been granted for 
the myofascial pain syndrome.  Myofascial pertains to or involves 
the fascia surrounding and associated with muscle tissue.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1092 (28th ed., 1994).  
Service connection has not been established for any disc 
disorders or associated neurologic abnormalities.  Therefore, 
disc problems noted on MRI studies do not indicate a need for 
further development.  Also, in a recent, February 2010 report, a 
private physician diagnosed diabetic neuropathy.  That is, the 
doctor was of the opinion that the Veteran's neuropathy was 
related to his non-service-connected diabetes.  Thus, the Board 
concludes that there is no competent evidence of an associated 
objective neurologic abnormality that would warrant a separate 
rating.   

The Board has considered the issues raised by the Court in Hart 
and whether staged ratings should be assigned.  We conclude that 
the service-connected back disability has not significantly 
changed and uniform rating is appropriate in this case.  At no 
time during the rating period has the disability exceeded the 
criteria for a 20 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2009) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
for each of the service-connected disabilities evaluated in this 
decision, the disability manifestations are adequately 
compensated by the rating schedule.  The evidence does not 
present such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
this regard, the Board finds that there has been no showing by 
the Veteran that any of these service-connected disabilities has 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated by 
the rating schedule.  

The mere assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment. 38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical.  Rather, the provisions of section 
3.321(b)(1) would be implicated only where there is evidence that 
the disability picture presented by a Veteran would, in the 
average case, produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 
(Aug. 16, 1996).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for peptic ulcer disease is granted.  

Since new and material evidence has not been received, the appeal 
to reopen a claim of entitlement to service-connection for a 
cardiovascular disorder is denied.  

Since new and material evidence has not been received, the appeal 
to reopen a claim of entitlement to service-connection for 
dizziness with insomnia is denied.  

A rating in excess of 30 percent for depression is denied.  

A rating in excess of 20 percent for myofascial pain syndrome of 
the lumbar spine is denied.  


REMAND

TDIU is based on service-connected disabilities.  This decision 
grants service connection for an additional disability, peptic 
ulcer disease.  The AOJ should consider the impact of this grant 
on the TDIU claim in the first instance.  

Accordingly, the TDIU claim is REMANDED for the following action:

The AOJ should readjudicate the TDIU claim in 
light of the grant of service connection for 
peptic ulcer disease.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


